Citation Nr: 0815134	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  02-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of 
endometriosis.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claim was denied by the Board 
in an August 2007 decision.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
granted a Joint Motion to Remand.  

The record raises the issue of entitlement to service 
connection for post traumatic stress disorder secondary to a 
sexual assault.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 
The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of endometriosis are not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

Residuals of endometriosis were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a September 
2005 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board acknowledges that full notice was not provided 
until after the October 2001 rating decision, and that notice 
how effective dates and ratings are assigned was not provided 
until the 2005 supplemental statement of the case.  Still, 
given the evidence of record, and the decision reached based 
on that evidence, the timing of the notice was not 
prejudicial, and bore no impact on the appellant's right to a 
full, fair and complete adjudication of her claim.

Background

The veteran contends that her multiple pelvic and urinary 
symptoms had their onset during her active military service.  
Specifically, she contends that she was treated for 
endometriosis during service, after the birth of her son in 
1984.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The veteran's service medical records are not available.  In 
the rating action on appeal, the RO reported that the 
veteran's records were transferred to the RO located in Los 
Angeles, California when the veteran was discharged from Fort 
Irwin; however, the RO in Los Angeles reported they did not 
have the records.

Medical records from Donald H. Song, M.D.; dated August 1993 
to December 1994 show an ultrasound done in August 1993 noted 
no uterine wall cyst seen.  The veteran underwent a voluntary 
sterilization (tubal ligation) in November 1994 and vaginal 
hysterectomy in December 1994.  The veteran also underwent a 
needle suspension of the bladder neck during the hysterectomy 
due to urinary stress incontinence secondary to loss of angle 
between the bladder neck and urethra.

Medical records from St. Clair Hospital show the veteran with 
a vaginal hysterectomy and Stamey Bladder Neck suspension 
done in December 1994.  Stress incontinence was reported four 
months into a pregnancy which ended with delivery in March 
1994.  The records showed the pelvic cavity free from any 
endometrial spots.

Medical records from Arthur L. Balcita, M.D., dated 1996 to 
1998 show complaints of very occasional leaking of urine with 
coughing or straining.  In February 1996 the veteran 
underwent an anterior and posterior colpoporineorrhaphy.

Medical records from Anthony Golio, M.D., and Lee Koster, 
M.D., dated 1998 to 1999 show that in June 1998 a vesica 
pubovaginal sling was implanted for urinary incontinence.  In 
October 1998, the sling was removed due to erosion of suture 
and sling through the anterior vaginal wall.

In April 2000, the veteran submitted articles on the possible 
causes and effects of endometriosis.

VA medical records dated April to June 2000 show complaints 
of ongoing urinary incontinence and retention; right lower 
quadrant pain; status post vaginal hysterectomy; history of 
endometriosis; and right ovarian cyst.

At a September 2000 VA general medical examination the 
veteran reported regular cycles until a hysterectomy in 1994.  
The veteran reported being diagnosed with and having 
undergone surgery for endometriosis in 1984.  It was noted 
that veteran has had multiple surgeries and multiple hormonal 
manipulation regimens.  The veteran also reported constant 
right abdominal and groin pain secondary to endometriosis and 
multiple surgeries as well as thigh numbness.  Diagnostic 
workups yielded no definitive diagnosis.  The veteran 
reported pain with urination, frequency, urgency, and at 
times incontinence, secondary to multiple surgeries.  After 
examination, the examiner's diagnosis was stress urgency 
incontinence, secondary to vaginal delivery and endometriosis 
surgery.  

A September 2000 gynecologic examination noted that the 
veteran reported a diagnosis of endometriosis in 1984, for 
which she underwent an exploratory laparotomy and removal of 
the endometriosis, as well as sacral nerve destruction.  The 
examiner specifically stated that he did not have actual 
documentation of the veteran's historical account.  The 
examiner noted that the veteran's main gynecological concerns 
on examination related more to her complications from her 
urologic procedures, beginning in 1993 when she underwent a 
vaginal hysterectomy and bladder repair.  A pelvic ultrasound 
reviewed by the examiner was benign and multiple cultures of 
the vagina were negative.  A plural urodynamic study was 
completely normal and showed no detrusor instability or 
stress urinary incontinence.  The examiner noted that despite 
the negative examinations, the veteran continued to suffer 
from the lower abdominal symptoms.  The examiner stated that 
while the veteran did suffer from endometriosis, her symptoms 
presently do not seem to be related to this.  The examiner 
stated he could not find any definable mechanism or 
abnormality at the present time to be treated.  

Medical records from Allen Snyder, M.D., dated April and May 
2002 indicate the veteran underwent a right inguinal 
herniorrhapy in April 2002.  In a May 2002 letter, the 
physician indicated the veteran did well after her hernia 
repair, but now had pubic area pain.  The veteran reported 
having screws put in the pubic area in some sort of bar 
suspension procedure and she had always had pain in this area 
that predated her hernia surgery.  The veteran also reported 
problems with endometriosis and some surgery she had for this 
in the past.

At her April 2003 Travel Board hearing, the veteran testified 
that while in service she was first treated with male 
steroids to try and stop her endometriosis.  She stated the 
side effects were so severe that it put her into menopause 
and stopped taking them.  She stated she later had an 
operation for her endometriosis.  She testified that after 
service she did not have health insurance so did not seek 
treatment for her endometriosis.  The veteran stated she had 
two children in 1984 and 1994 which were both natural 
deliveries.

At an October 2004 VA examination, the veteran reported 
undergoing surgery while in the military in which the doctor 
cauterized her endometriosis implants and that he "cut a 
nerve" so that she would have no more pain.  She stated the 
surgery was successful and lived without pelvic pain for many 
years following surgery.  The examiner noted the veteran had 
no difficulty conceiving at the time and had no significant 
gynecologic issue until 1994.  After the birth of her second 
child in 1994, the examiner noted the veteran began having 
side effects from contraception and also began having 
significant pelvic pain.  Dr. Song, her private physician, 
recommended tubal ligation.

The examiner noted that the veteran underwent a laparoscopic 
tubal ligation in November 1994, six months after her 
delivery.  There was no evidence of endometriosis throughout 
any aspect of her pelvis.  Postoperatively, the veteran was 
told she had severe uterine prolapse.  As she reported 
significant stress incontinence at that time, she was 
evaluated by an urologist who found decreased bladder neck 
urethral angle.  As noted previously, six weeks following the 
tubal ligation she underwent a vaginal hysterectomy and 
Stamey needle suspension of the bladder neck.

In 1996, the veteran underwent an anterior and posterior 
colporrhaphy.  After this surgery she again developed stress 
incontinence and underwent a vesica sling procedure with 
placement of a synthetic sling suburethrally anchored to bone 
bulbs in the pubis bone.  After complications, the veteran 
had the sling and sutures removed in 1999.  The examiner 
noted the veteran reported undergoing a right salpingo- 
oophorectomy in 2002 after an ovarian mass was found.  The 
examiner noted that the operative notes of that procedure 
were not available.

After examination, the examiner noted that the veteran's 
reported that her problems began while in the service in 1984 
when she first underwent the laparotomy for endometriosis 
following a trial of Danazol therapy.  It was the veteran's 
perception was that the pelvic pain and pelvic relaxation and 
incontinence that she had experienced could be related to the 
nerve cutting and endometriosis.  The examiner stated it was 
unlikely that her first procedure done in 1985 could have 
been the proximate cause of her prolapse and subsequent 
urinary problems.  The examiner found no relationship between 
the need for a right salpingo-oophorectomy and the initial 
endometriosis.  There was no indication of current 
endometriosis.

An undated and unsigned Statement in Support of Claim with 
attached Women Veterans Newsletter was submitted.

Undated lay statements from E.A.M., K.A.B., R.J.H., and 
T.D.H., indicate the veteran was in good health prior to 
joining the military and that she had surgery for her 
endometriosis after the birth of her first child.

Statements from Dr. Golio and Dr. Snyder were received in 
August 2004.  A September 1999 statement from Dr. Golio 
indicated the veteran was under his care and a statement 
dated June 2000 indicated she had removal of a synthetic 
sling in October 1999.  Dr. Snyder's May 2002 statement 
indicated the veteran underwent a right inguinal hernia 
repair for a direct hernia.

An October 2000 surgical pathology report from AUH, Allegheny 
Valley was received in 2005.  It revealed that a vaginal 
lesion biopsy showed vaginal mucosa with slight squamous 
hyperplasia with parakeratosis and hyperkeratosis including 
underlying slight chronic submuscosal inflammation.

Medical records from Valley Family Medicine dated November 
1995 to January 2005 show treatment for chronic pelvic pain 
and low back pain.

In December 2006, the veteran was awarded Social Security 
disability benefits.  Endometriosis was not listed as a 
severe disorder limiting the appellant's ability to work.

At her April 2007 Board video conference hearing, the veteran 
testified after the birth of her child in 1984 she underwent 
surgery for endometriosis in 1985 while in the military.  She 
indicated nerves had been cut so that she would not have 
pelvic pain.  The veteran stated that she had no further 
problems until her daughter was born in 1994, after which she 
started to experience pain.  She asserted that due to her 
endometriosis in service she subsequently had to undergo a 
hysterectomy.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of endometriosis.  While the 
veteran currently has complaints of chronic pelvic pain, and 
other gynecological and urinary symptoms, there is no 
indication that her current disorders are related to her 
active service.   

The Board notes that while the veteran's service medical 
records are not available, the veteran consistently reported 
being diagnosed with endometriosis during service, and 
undergoing surgery, including having a nerve cut, to treat 
endometriosis and related pain.  The veteran also submitted 
various other lay statements indicating that she did undergo 
surgery for her endometriosis during service.  

The Board also notes, however, that, even if the veteran had 
endometriosis during service, she did not seek postservice 
treatment for any gynecological problems until 1993, 
approximately seven years after separation from service.  In 
fact, during her April 2007 hearing the veteran stated that 
she did not have problems with her endometriosis until 1994, 
and the birth of her daughter.  This period without complaint 
or treatment is evidence that there was no post service 
continuity of symptomatology of any in-service complaints 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Additionally, even assuming arguendo that the veteran's claim 
of in-service treatment for endometriosis is credible, there 
is no medical evidence of a nexus between endometriosis which 
she claims is due to a 1994 hysterectomy, subsequent medical 
problems, and her period of active duty service.  The 
September 2000 VA examiner found that the veteran's main 
gynecological concerns at that time related more to 
complications of post-service urologic procedures, beginning 
in 1993 when she underwent a vaginal hysterectomy and bladder 
repair.  The September 2000 examiner stated that while the 
veteran had suffered from endometriosis, her present symptoms 
did not seem to be related to endometriosis.  The examiner 
further stated he could not find any definable mechanism or 
abnormality at the present time to be treated.  The October 
2004 VA examiner stated it was unlikely that her first 
procedure done in 1985 could have been the proximate cause of 
her prolapse and subsequent urinary problems.  The examiner 
found no relationship between the need for a right salpingo-
oophorectomy and the initial endometriosis.  The examiner 
also explicitly stated that there was no indication that the 
appellant currently had endometriosis.

Thus, despite the veteran's numerous contentions that her 
current gynecological and urinary symptoms were caused by or 
related to her endometriosis during service, the medical 
evidence preponderates against her theory of entitlement.  
Further, as a lay person, the veteran lacks the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In the instant case, even assuming that the 
veteran's statements regarding inservice treatment for 
endometriosis are credible, in the absence of competent 
evidence linking a current disability to service, the 
available competent medical evidence preponderates against 
granting service connection.

The Board considered literature submitted in support of the 
appellant's claim.  This literature, however, does not 
address the individual specifics of the appellant's case.  
Hence, it is of minimal probative value.  Sacks v. West, 11 
Vet. App. 314 (1998).
 
Given the above, there is no competent medical evidence of a 
nexus between the veteran's current gynecological and urinary 
disorders and any alleged treatment for endometriosis during 
active service, Therefore, the preponderance of the evidence 
is against entitlement to service connection for residuals of 
endometriosis.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of endometriosis is denied.


REMAND

The veteran contends that she has a skin disorder, resulting 
in hyperpigmentation on her face, neck and chest that is 
related to her active service.  

As noted above, the veteran's service medical records are not 
available.  The veteran, however, did submit an undated 
photograph of herself in her military uniform showing clear 
skin.

The veteran was afforded VA examinations in September 2000 
and November 2004.  A September 2000 VA skin examination 
noted approximately 100 three millimeter to five millimeter 
hypopigmented atrophic plaques along the jaw line extending 
down onto the anterior neck.  A biopsy showed anetoderma 
which the examiner noted was associated with chronic 
dermatitis.  A September 2000 general medical examination 
noted areas of hypopigmentation and reports that red dots 
appeared in the same area when the veteran became nervous.  
The examination showed no lesions; however, there was 
extensive hypopigmentation.  The diagnosis was of anetoderma.

At a November 2004 VA skin examination, the examiner noted a 
picture of the veteran in her claims file in uniform having 
clear facial skin.  After examination, the assessment 
included post inflammatory hypopigmentation; Woods lamp 
examination failed to show a pattern consistent with 
vitiligo.  It was noted that the extent was well documented 
in color photos in her claims file.

Additionally, the veteran submitted various statements, and 
testified at hearings in April 2003 and April 2007 regarding 
her skin disorder.  At her April 2003 Travel Board hearing, 
the veteran testified that after arriving at Fort Irwin she 
developed a skin condition.  She indicated that the medical 
facility thought she had chicken pox or sand bleeds from 
being out in the sand.  They told her to go home and treat it 
like chicken pox.  The veteran indicated, however, that she 
had this three or four times, and she offered that people do 
not have do not have chicken pox more than once.  She went to 
the hospital and was told to take baths in Aveeno.  She 
stated she was seen in the military hospital approximately 15 
times for her skin condition and was prescribed cream or 
salve.  The veteran testified that she was given a bleaching 
agent for her skin at the VA Medical Center.  

At her April 2007 Board video conference hearing, the veteran 
testified that she was told different things by medical 
personnel while in the service concerning her skin condition 
to include chicken pox.

The veteran is competent to provide information regarding 
visible or otherwise observable symptoms of a disability, in 
this case, a skin disorder during service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (lay evidence is competent to prove 
that a claimant exhibited certain features or symptoms of an 
injury or illness during service.)

It is unclear, however, from the record if the veteran's 
current skin disorder is related to any incidence of her 
active service.  Based on the evidence of record, the Board 
is unable to determine whether the veteran's current 
condition is due to her active military service, as opposed 
to other intercurrent causes.  Hence, an examination is 
necessary to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder since November 2004. After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file.

2. The veteran should be afforded a VA 
examination to determine the etiology of 
her current skin disorder.  The claims 
file must be provided to and reviewed by 
the examiner.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must be 
included in the examination report.  
Based on examination findings, historical 
records, including the veteran's lay 
statements regarding the presence of a 
rash during service, as well as medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any current skin 
disorder, and state whether it is at 
least at likely as not, i.e., is there a 
50/50 chance, that it is related to her 
active service.  A complete rationale 
must be provided for all opinions given.

3.  The RO must review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to her last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
   
4.    Thereafter, the RO should 
readjudicate the claim.  If the benefit 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


